Citation Nr: 0919849	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the appellant has excess income for the payment of VA 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from December 1945 to 
July 1947.  He died in September 2005, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, that the appellant had recurring 
income in excess of that allowed for payment of any death 
pension benefits.  The appellant's motion for an advance upon 
the Board's docket was granted in May 2009.  The case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant's receipt of recurring payments of Social 
Security benefits is in excess of the amount of income 
allowable for payment of any VA death pension payments.



CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have 
not been met.  38 U.S.C.A. §§ 1541, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.23 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist them in obtaining such evidence.

The appellant was provided formal VCAA notice in September 
2006, prior to the issuance of the determination now on 
appeal.  This notice informed her of the evidence necessary 
to substantiate her claim, the evidence she was responsible 
to submit, the evidence VA would collect on her behalf, and 
advised she submit any relevant evidence in her possession.  
This notice specifically informed her that payment of death 
pension benefits, among other things, required that her net 
worth and income did not exceed legal requirements.  She was 
provided with VA Forms 21-0518, Improved Pension Eligibility 
Verification Reports for her accurate completion and return 
to VA.  All known available evidence has been collected for 
review, and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA shall pay to the surviving spouse of each veteran of a 
period of war who met the service requirements, who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time.  38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.23(a)(5).

Analysis:  The appellant initially filed the appropriate 
forms to initiate claims for Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits.  
When these claims were all initially denied, the appellant 
only filed notice of disagreement with respect to death 
pension, and this is the only issue perfected for appeal.

Following receipt of the appellant's claim, the RO provided 
the appellant with the appropriate Eligibility Verification 
Reports, and the appellant returned two of these reports for 
consideration.  Each of these reports indicated, among other 
things, that the appellant received Social Security benefits 
on a monthly basis.  She also submitted evidence and 
information with respect to recurring medical expenses.  The 
RO reviewed all of this evidence and determined that the 
appellant's receipt of monthly Social Security benefits was 
in excess of the amount of countable income for payment of 
any VA death pension benefits.  

In 2006, when this case was initially adjudicated, the income 
limit for a surviving spouse with no dependents was $7,094.  
Even deducting expenses for Medicare and insurance premiums 
and burial expenses, the appellant's income was still greater 
than the maximum allowable limit for payment of any death 
pension benefits.  A decision letter also pointed out that 
the appellant had failed to provide sufficient and 
satisfactory evidence regarding her net worth, but it was 
unnecessary to make a net worth determination considering 
that the appellant's recurring income was simply too high for 
payment of death pension.

Although the appellant disagreed with this decision and 
initiated an appeal and later perfected the appeal by the 
filing of a VA Form 9, Substantive Appeal, at no time during 
the pendency of this appeal, did she provide any specific 
argument or evidence with respect to the calculation of her 
receipt of income.  In her VA Form 9, the appellant simply 
argued that she had spent many years caring for the Veteran, 
and that her efforts saved resources and costs which might 
otherwise have been incurred by VA.  This is an equitable 
argument, but it cannot overcome the problem of her receipt 
of excess income for payment of death pension benefits.  At 
no time during the pendency of the appeal, has the appellant 
submitted any evidence or argument which shows or suggests 
that VA incorrectly calculated her income or unfairly 
discounted certain claimed expenses.

Although it is understood that the periodic payments of both 
Social Security benefits and the annual amount of maximum 
allowable income for payment of VA death pension benefits 
increases periodically over time, the evidence on file from 
2006 clearly revealed that the appellant received more income 
in Social Security benefits by several thousands of dollars 
than allowable for payment of any VA death pension benefits.  
The RO specifically informed the appellant that she had the 
right to reapply for death pension when and if her income 
decreased or her allowable medical expenses increased and she 
was provided additional Eligibility Verification Reports to 
use for this purpose.  At no time during the pendency of the 
appeal has the appellant submitted further Eligibility 
Verification Reports in an attempt to qualify for payment of 
VA death pension benefits.

In March 2006, the appellant was shown to have receipts in 
excess of $12,000 annually in Social Security benefits, and 
her maximum allowable income for payment of death pension was 
$7,094.  This evidence certainly demonstrates that the 
appellant receives income in excess of that allowed for 
payment of any VA death pension benefits, and there is no 
evidence or argument that this fact has changed at any time 
since the 2006 decision was issued.


ORDER

The appellant is shown to receive countable income in excess 
of that allowed for payment of VA death pension benefits, so 
death pension benefits must be denied.



	                        
____________________________________________
        	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


